Exhibit 10.11.1
FIRST AMENDMENT TO THE INTANGIBLE ASSET LICENSE AGREEMENT
BETWEEN MS REAL ESTATE MANAGEMENT COMPANY AND MARTHA
STEWART LIVING OMNIMEDIA, INC. DATED AS OF JUNE 13, 2008
THIS FIRST AMENDMENT (this “Amendment”), dated as of December, 2008, between MS
Real Estate Management Company (the “Licensor”) and Martha Stewart Living
Omnimedia, Inc. (the “Company”).
WHEREAS, the Licensor and the Company previously entered into the Intangible
Asset License Agreement, dated as of June 13, 2008 (the “License Agreement”);
and
WHEREAS, the Licensor and the Company believe it is in the best interests of the
parties to amend the License Agreement to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the guidance
issued thereunder (“Section 409A”) pursuant to the terms of the Amendment as set
forth herein; and
NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth below, the parties hereby agree as follows:
1. Termination. The second sentence of Section 10 shall be amended by inserting
the clause “, subject to the application of Section 13(b),” immediately prior to
the clause “all sums otherwise due to Licensor under this Agreement”.
2. Section 409A. A new Section 13 shall be inserted immediately after Section 12
to read as follows:
“13. Section 409A. (a) The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the guidance issued thereunder
(“Section 409A”) and, accordingly, to the maximum extent permitted, all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. Licensor is
hereby advised to seek independent advice from Licensor’s tax advisor(s) with
respect to any payments or benefits under this Agreement. Notwithstanding the
foregoing, the Company does not guarantee the tax treatment of any payments or
benefits provided under this Agreement, whether pursuant to the Code, federal,
state, local or foreign tax laws and regulations.
(b) If Martha Stewart is deemed to have “separation from service” with the
Company as a result of a Termination Trigger and she is deemed to be a
“specified employee”, each within the meaning of Section 409A(a)(2)(B) of the
Code, then with regard to any payment or the providing of any benefit under this
Agreement, including without limitation the Annual License Fee, that is required
to be delayed in compliance with Section 409A(a)(2)(B) of the Code, such payment
or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of Martha Stewart’s
separation from service, or (ii) the date of her death, if and to the extent
such six-month delay is required to comply with Section 409A(a)(2)(B) of the
Code. In such event, on or promptly after the first business day following the
six-month-delay period, all payments delayed pursuant to this Section 13
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(c) If under this Agreement, an amount is to be paid in installments, each
installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).”

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly caused this Amendment to be
executed in its name on its behalf, all as of the day and year first written
above.

            MS REAL ESTATE MANAGEMENT COMPANY
      By:   /s/ Martha Stewart         Name:   Martha Stewart         Title:    
      MARTHA STEWART LIVING OMNIMEDIA, INC.         By:   /s/ Wenda Harris
Millard         Name:   Wenda Harris Millard        Title:   Co-Chief Executive
Officer            By:   /s/ Robin Marino         Name:   Robin Marino       
Title:   Co-Chief Executive Officer   

 

2